Defendant appeals from a judgment of the Supreme Court, Queens County, rendered July 7, 1976, and amended on April 13, 1977, adjudicating him a youthful offender upon his plea of guilty to possession of burglar’s tools and imposing sentence. Judgment, as amended, affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.